Citation Nr: 0510516	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
subtotal gastrectomy, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 30 
percent rating for his service-connected disability.


FINDINGS OF FACT

1.  The veteran's hiatal hernia with subtotal gastrectomy is 
manifested by significant distal esophageal stenosis at the 
esophageal gastric junction.

2.  There is no evidence that the veteran has symptoms of 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia.


CONCLUSION OF LAW

The criteria for a 40 percent rating for hiatal hernia with 
subtotal gastrectomy are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7348 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for a gastric disability.  In this 
context, the Board notes that a substantially complete 
application was received in March 2001.  In May 2001, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant 
information and evidence that VA would seek to provide and 
information and evidence that the claimant was expected to 
provide.  The notice, however, discussed what was necessary 
to substantiate a claim for service connection, rather than 
for an increased rating.  In December 2001, the AOJ 
adjudicated the claim, and the veteran filed a timely appeal.

In September 2003, during the course of the appeal and prior 
to certification to the Board, the AOJ provided the veteran 
with proper notice of the information and evidence necessary 
to substantiate a claim for an increased rating.  It reviewed 
the duties to notify and to assist as well.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  In November 2003, the AOJ readjudicated 
the claim based on all the evidence, without taint from prior 
adjudications.  Therefore the Board finds no prejudice in the 
fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
treatment records have been secured and associated with the 
claims file.  The veteran has been medically evaluated by VA 
in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for status post 
gastrectomy in October 1960.  In January 1977, the disability 
was recharacterized as hiatal hernia with residuals of 
subtotal gastrectomy.  Most recently, the disability was 
reevaluated and found to be 30 percent disabling under DC 
7346.   

Under the rating criteria for the digestive system, and 
specifically for hiatal hernia, a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346 (2004).

The veteran contends that the chronic nature of his gastric 
disability warrants a higher rating.  Through his 
representative, he has also argued that the disability would 
best be rated under a different diagnostic code, namely DC 
7348, which deals directly with residuals from the procedure 
he underwent in service.  To that end, the Board has reviewed 
the veteran's service medical records which document his 
gastric surgery, his private clinical records dated from 
August 1998 to December 2003, and the September 2001 VA 
examination conducted in conjunction with this claim. 

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the Board finds that 
the veteran's gastric disability is most appropriately rated 
under DC 7348, which rates digestive disabilities stemming 
from vagotomy with pyloroplasty or gastroenterostomy.  

DC 7348 provides for a 40 percent rating (the highest under 
this Code) when vagotomy with pyloroplasty or 
gastroenterostomy is followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, DC 7348 (2004).

The service records reveal that the veteran, in fact, 
underwent a gastric resection with vagotomy in January 1957 
as a result of gastroenteritis.  In the course of his post-
service treatment, in June 2003, the veteran underwent a 
private esophagram with fluoroscopy.  The impression was 
significant distal esophageal stenosis at the esophageal 
gastric junction.  The Board notes that stenosis is a form of 
stricture, as contemplated under DC 7348.  As such, the 
veteran's disability picture more nearly approximates the 
symptoms contemplated under the 40 percent rating in DC 7348.

The Board notes that to receive a higher (60 percent) rating 
under DC 7346 for hiatal hernia, the veteran would need to 
have demonstrated severe impairment of health, with symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia.  The clinical records reveal 
that the veteran has been treated regularly for pain with 
dysphagia, or difficulty swallowing.  He also has epigastric 
distress in the form of mild reflux.  There is nothing in the 
record, however, to suggest he has the symptoms contemplated 
in the 60 percent rating such as material weight loss, 
vomiting blood, the presence of bloody stools, or anemia.  
Therefore, the 60 percent rating under DC 7346 is not 
warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.
Based on the entirety of the record, the Board finds that the 
veteran's gastric disability warrants a 40 percent rating, 
and no higher, under DC 7348.


ORDER

A 40 percent rating for hiatal hernia with subtotal 
gastrectomy is granted, subject to regulations applicable to 
the payment of monetary benefits.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


